ACCEPTED
                                                                                                 12-14-00323-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                            9/8/2015 10:33:25 AM
                                                                                                       Pam Estes
                                                                                                          CLERK

                                  NO. 12-14-00323-CV

                               IN THE                 FILED IN
                                               12th COURT OF APPEALS
                      TWELFTH COURT OF APPEALS      TYLER, TEXAS
                                               9/8/2015 10:33:25 AM
                            TYLER, TEXAS
                                                                              PAM ESTES
________________________________________________________________________
                                                              Clerk

DAVID TUBB, ET AL.                                                      APPELLANTS

V.

ASPECT INTERNATIONAL, INC., ET AL.                      APPELLEES
_________________________________________________________________________

          UNOPPOSED THIRD MOTION FOR EXTENSION OF TIME TO
                      FILE BRIEF OF APPELLEES

       Appellees, Aspect International, Inc. and James Michael Sterling, request a thirty (30)

day extension of the deadline for filing their brief, pursuant to Tex. R. App. P. 10.

       1.      September 8, 2015, is the current deadline for filing Appellees’ brief.

       2.      A thirty (30) day extension is requested.

       3.      The following facts are relied on to reasonably explain the need for an

extension. Keith Dollahite (the “attorney”) has not had adequate time to review the record,

research the law, and prepare a brief.

July 31               The attorney received notice that Appellees’ brief was due on
                      September 8, 2015

August 1 - 9          The attorney was on a pre-planned, out-of-state family vacation.

August 10             The attorney returned to the office, reviewed incoming correspondence
                      and pleadings and returned telephone calls from the previous two
                      weeks; participated in a scheduling conference call in Cotten v. City of


                                              1
            Tyler, et al., No. 2:15-CV-00520, in the United States District Court for
            the Eastern District of Texas, Marshall Division.

August 11   The attorney prepared for an arbitration in Pioneer Royalty, Inc., et al.
            v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
            Judicial District, Wood County, Texas, and prepared closing documents
            for a complex probate estate and related lawsuits.

August 12   The attorney prepared closing documents for a complex probate estate
            and related lawsuits; prepared discovery responses, pleadings, and joint
            pretrial order in order in Lisa Cowley v. CR Capital Group, LLC, et al.,
            No. 62,728-A, in the County Court at Law No. 2, Smith County, Texas;
            and participate in a conference call with his client and a vendor to
            discuss a contract dispute.

August 13   The attorney prepared the arbitration statement in order to comply with
            deadlines in Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp.,
            et al., Cause No. 2012-255, in the 402nd Judicial District, Wood County,
            Texas, and prepared closing documents for a complex probate estate
            and related lawsuits.

August 14   The attorney attended a scheduling conference in Marshall in Cotten v.
            City of Tyler, et al., No. 2:15-CV-00520, in the United States District
            Court for the Eastern District of Texas, Marshall Division; and
            prepared the arbitration statement in order to comply with deadlines in
            Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
            No. 2012-255, in the 402nd Judicial District, Wood County, Texas.

August 15   Saturday.

August 16   Sunday.

August 17   The attorney prepared the arbitration statement in order to comply with
            deadlines in Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp.,
            et al., Cause No. 2012-255, in the 402nd Judicial District, Wood County,
            Texas, and prepared closing documents for a complex probate estate
            and related lawsuits.




                                    2
August 18   The attorney prepared for and attended a hearing in Lisa Cowley v. CR
            Capital Group, LLC, et al., No. 62,728-A, in the County Court at Law
            No. 2, Smith County, Texas; prepared closing documents for the sale
            of corporate stock; and finalized and submitted the arbitration statement
            in order to comply with deadlines in Pioneer Royalty, Inc., et al. v.
            Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
            Judicial District, Wood County, Texas.

August 19   The attorney prepared for mediation scheduled for the following day in
            Lisa Cowley v. CR Capital Group, LLC, et al., No. 62,728-A, in the
            County Court at Law No. 2, Smith County, Texas; prepared closing
            documents for the sale of corporate stock; prepared a settlement
            agreement and dismissal documents in Diane Quilimaco v. CHRISTUS
            Spohn Health System Corp., Cause No. 2015CCV-61343-2, pending in
            the County Court at Law No. 2, Nueces County, Texas; and prepared
            closing documents for a complex probate estate and related lawsuits.

August 20   The attorney attended mediation in Lisa Cowley v. CR Capital Group,
            LLC, et al., No. 62,728-A, in the County Court at Law No. 2, Smith
            County, Texas.

August 21   The attorney prepared closing documents for the sale of corporate
            stock; reviewed documents for two potential claims and provided
            opinion letters to his client; prepared closing documents for a complex
            probate estate and related lawsuits; and prepared for arbitration in
            Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
            No. 2012-255, in the 402nd Judicial District, Wood County, Texas.

August 22   Saturday.

August 23   Sunday. The attorney prepared for arbitration and traveled to Houston
            in Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
            No. 2012-255, in the 402nd Judicial District, Wood County, Texas.

August 24   The attorney participated in an arbitration/mediation in Houston in
            Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
            No. 2012-255, in the 402nd Judicial District, Wood County, Texas.




                                     3
August 25     The attorney participated in an arbitration/mediation in Houston in
              Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
              No. 2012-255, in the 402nd Judicial District, Wood County, Texas.

August 26     The attorney participated in an arbitration/mediation and returned home
              from Houston in Pioneer Royalty, Inc., et al. v. Gaither Petroleum
              Corp., et al., Cause No. 2012-255, in the 402 nd Judicial District, Wood
              County, Texas.

August 27     The attorney prepared the settlement agreement and dismissal
              documents Fuentes, et al. v. Riggle, No. 6:14-CV-00179, in the United
              States District Court for the Eastern District of Texas, Tyler Division;
              prepared closing documents for the sale of corporate stock; participated
              in settlement negotiations in Lisa Cowley v. CR Capital Group, LLC,
              et al., No. 62,728-A, in the County Court at Law No. 2, Smith County,
              Texas; and reviewed incoming correspondence and pleadings from the
              prior few days spent in arbitration.

August 28     The attorney prepared the settlement agreement and dismissal
              documents Fuentes, et al. v. Riggle, No. 6:14-CV-00179, in the United
              States District Court for the Eastern District of Texas, Tyler Division;
              attended meeting with co-counsel to review closing documents for a
              complex probate estate and related lawsuits; and prepared pleadings in
              order to comply with deadlines in David Ford v. Larry Smith, et al., No.
              6:14CV880-KNM, in the United States District Court for the Eastern
              District of Texas, Tyler Division.

August 29     Saturday.

August 30     Sunday.

August 31     The attorney prepared closing documents for a complex probate estate
              and related lawsuits; prepared a lease agreement, assignment, and bill
              of sale for a client; and reviewed a franchise agreement and provided
              an opinion letter to a client.

September 1   The attorney finalized the closing documents for the sale of corporate
              stock; prepared closing documents for a complex probate estate and
              related lawsuits; and prepared a commercial lease agreement for a
              client.

                                      4
September 2          The attorney reviewed the record and prepared the brief of Appellees
                     in this case.

September 3          The attorney reviewed the record and prepared the brief of Appellees
                     in this case.

September 4          The attorney reviewed the record and prepared the brief of Appellees
                     in this case.

       4.     The attorney plans to complete the Appellees’ brief within the thirty (30) days

of the current deadline, or October 8, 2015.

       5.     This is Appellees’ third request for an extension of this deadline.

       WHEREFORE, Appellees, Aspect International, Inc. and James Michael Sterling,

request the Court to grant this motion.

                                          Respectfully submitted,

                                          M. KEITH DOLLAHITE, P.C.
                                          5457 Donnybrook Avenue
                                          Tyler, Texas 75703
                                          (903) 581-2110
                                          (903) 581-2113 (Facsimile)

                                                /s/ Keith Dollahite
                                          By:______________________________________
                                                M. Keith Dollahite
                                                State Bar No. 05958550

                          CERTIFICATE OF CONFERENCE

       Before filing this motion, Greg Smith, the attorney for Appellants, was contacted
about this motion, and he indicated he does not oppose this motion.

                                                /s/ Keith Dollahite
                                          ________________________________________



                                               5